PAINE, J.
The order appealed from was addressed to the discretion of the court below; and it has been repeatedly decided that this court will not reverse such an order unless there was an abuse of discretion. There was certainly none here. It was not to be expected that the defendant should know whether a party assuming to act as a lawyer had been really admitted to the bar or not, or that he should have been able to judge, amid the conflicting advice which he received, which was the best. It was natural enough that he should adopt that which was consonant to his own strong convictions on the subject. The case was one of mistake and excusable neglect, which fully justified the interposition of the court in his behalf, upon just terms.
By the Court. —The order is affirmed, with costs.